Exhibit 10.56.2

 

2004 Genworth Financial, Inc.

Omnibus Incentive Plan

Restricted Stock Unit Award Agreement

 

U.S. Award Agreement

 

Dear [RSU Grantee]:

 

Congratulations on your selection as a Participant in the 2004 Genworth
Financial, Inc. Omnibus Incentive Plan (the “Plan”). This Award Agreement and
the Plan together govern your rights under this Award and set forth all of the
conditions and limitations affecting such rights. Unless the context otherwise
requires, capitalized terms used in this Award Agreement shall have the meanings
ascribed to them in the Plan. If there is any inconsistency between the terms of
this Award Agreement and the terms of the Plan, the Plan’s terms shall supersede
and replace the conflicting terms of this Award Agreement.

 

1. Grant. You are hereby granted Restricted Stock Units (“RSUs”) [with Dividend
Equivalents]. Each RSU entitles you to receive from the Company [(i)] one Share
for which the restrictions set forth in paragraph 3 lapse in accordance with
their terms, [and (ii) quarterly cash payments equivalent to the dividend paid
to shareholders of the Company’s Class A common stock, each] in accordance with
the terms of this Award Agreement, the Plan, and any rules and procedures
adopted by the Committee.

 

a. Grant Date. [Grant Date.]

 

b. Number of RSUs. [Number of RSUs.]

 

c. Value of RSUs on Grant Date. [Value.]

 

d. Restriction Lapse Dates. The RSUs shall not provide you with any rights or
interests therein until the restrictions lapse on such RSUs. [Restriction Lapse
Dates.]

 

[2. Dividend Equivalents. Until your service with the Company and its Affiliates
is terminated for any reason, or until such time as the restrictions lapse,
whichever occurs first, the Company will pay you a cash amount equal to the
number of RSUs subject to restriction times the per Share quarterly dividend
payments made to shareholders of the Company’s Class A common stock, with such
payments to be made reasonably promptly after the payment date of each quarterly
dividend.]

 

3. Restrictions. Restrictions on the number of RSUs specified in this Award
Agreement will lapse on the designated restriction lapse dates only if you have
been continuously in the service of the Company or one of its Affiliates through
such dates. The Committee may, in circumstances determined in its sole
discretion, provide for the lapse of such restrictions at earlier dates.
[Notwithstanding the foregoing, if you have RSUs that are specially designated
to provide a death benefit, as provided herein, restrictions will immediately
lapse upon your termination of service with the Company and its Affiliates by
reason of your death, provided that you have been continuously in the service of
the Company or one of its Affiliates through such date of death.] Any RSUs for
which the restrictions do not lapse in accordance with the terms in this
paragraph 3 shall be cancelled.



--------------------------------------------------------------------------------

4. Change of Control. Upon the occurrence of a Change of Control in which the
Successor Entity fails to Assume and Maintain this Award of RSUs, section 13.1
of the Plan shall not apply to the RSUs unless the Committee shall determine
otherwise.

 

5. Nontransferability. During the period of restriction, the RSUs awarded
pursuant to this Award Agreement may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (“Transfer”), other than by
will or by the laws of descent and distribution, except as provided in the Plan.
If any prohibited Transfer, whether voluntary or involuntary, of the RSUs is
attempted to be made, or if any attachment, execution, garnishment, or lien
shall be attempted to be issued against or placed upon the RSUs, your right to
such RSUs shall be immediately forfeited to the Company, and this Award
Agreement shall be null and void.

 

6. Requirements of Law. The granting of the RSUs and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. The RSUs shall be null and void to the extent the
grant of RSUs or the lapse of restrictions thereon is prohibited under the laws
of the country of your residence.

 

7. Administration. This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon you, the Participant.

 

8. Continuation of Employment. This Award Agreement shall not confer upon you
any right to continuation of employment by the Company or any of its Affiliates,
nor shall this Award Agreement interfere in any way with the Company’s or any of
its Affiliate’s right to terminate your employment at any time.

 

9. Plan; Prospectus and Related Documents.

 

a. A copy of the Plan will be furnished upon written or oral request made to the
Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or telephone (804) 281-6000.

 

b. As required by applicable securities laws, the Company is delivering to you a
prospectus in connection with this Award, which delivery is being made
electronically. You can access the prospectus on the Company’s intranet via the
following web address: http://welcometo.genworth.net/PlanProspectus. The
prospectus includes the Company’s prospectus, filed on May 25, 2004, pursuant to
Rule 424(b) under the Securities Act of 1933, as amended, which can also be
accessed at the foregoing web address. A paper copy of the prospectus may also
be obtained without charge by contacting the Human Resources Department at the
address or telephone number listed above.

 

c. You are hereby notified that in the future the Company will deliver to you
electronically a copy of the Company’s Annual Report to Stockholders for each
fiscal year, as well as copies of all other reports, proxy statements and other
communications distributed to the Company’s stockholders. Each of the documents
referenced in this subparagraph c. may be accessed by going to the Company’s
website at www.genworth.com and clicking on “Investor Info” and then “SEC
Filings” (or, if the

 

2



--------------------------------------------------------------------------------

Company changes its web site, by accessing such other web site address(es)
containing investor information to which the Company may direct you in the
future) and will be deemed delivered to you upon posting or filing by the
Company. Upon written or oral request, paper copies of these documents (other
than certain exhibits) may also be obtained by contacting the Company’s Human
Resources Department at the address or telephone number listed above or by
contacting the Investor Relations Department, Genworth Financial, Inc., 6620 W.
Broad Street, Richmond, VA 23230, or telephone (804) 281-6000.

 

10. Amendment, Modification, Suspension, and Termination. The Board of Directors
shall have the right at any time in its sole discretion, subject to certain
restrictions, to alter, amend, modify, suspend, or terminate the Plan in whole
or in part, and the Committee shall have the right at any time in its sole
discretion to alter, amend, modify, suspend or terminate the terms and
conditions of any Award; provided, however, that no such action shall adversely
affect in any material way your Award without your written consent.

 

11. Applicable Law. The validity, construction, interpretation, and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Delaware without giving effect to the principles of
conflicts of law.

 

12. Entire Agreement. This Award Agreement, the Plan, and the rules and
procedures adopted by the Committee contain all of the provisions applicable to
the RSUs and no other statements, documents or practices may modify, waive or
alter such provisions unless expressly set forth in writing, signed by an
authorized officer of the Company and delivered to you.

 

13. Agreement to Participate. If you do not wish to participate in the Plan and
be subject to the provisions of this Award Agreement, please contact the Human
Resources Department, Genworth Financial, Inc., 6620 W. Broad Street, Richmond,
VA 23230, or at (804) 281-6000, within thirty (30) days of receipt of this Award
Agreement. If you do not respond within thirty (30) days of receipt of this
Award Agreement, the Award Agreement is deemed accepted. If you choose to
participate in the Plan, you agree to abide by all of the governing terms and
provisions of the Plan and this Award Agreement.

 

Additionally, by agreeing to participate, you acknowledge that you have reviewed
the Plan and this Award Agreement, and you fully understand all of your rights
under the Plan and this Award Agreement, the Company’s remedies if you violate
the terms of this Award Agreement, and all of the terms and conditions which may
limit your eligibility to retain and receive the RSUs and/or Shares issued
pursuant to the Plan and this Award Agreement.

 

Please refer any questions you may have regarding your RSUs grant to your local
Human Resources Manager.

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

3